DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “a valve seat” at line 7 of the claim. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, this appears to be a re-introduction of the same valve seat, or is there another feature that is not 
	Claim 8 recites “wherein the coil portion includes the valve seat”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear in what way the coil portion is including the valve seat (i.e. being integrally formed, inclusively encompassing the valve seat, or some other inclusion?) In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
	Claims 1 recites “a pilot solenoid valve” in the preamble, “main valve” in line 5, and later “auxiliary valve” in line 15;  It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. 
	In other words, based on the common in the art meaning of a “pilot solenoid valve”, it does not generally include the main fluidly actuated diaphragm valve as being part of the actual pilot actuated solenoid valve, accordingly it is unclear if the “pilot solenoid valve” as comprised is meant to be inclusive of the claimed “main valve” which is a fluid actuated diaphragm valve, and if that is the case, it is also unclear how the “auxiliary valve” is not the “pilot solenoid valve”. In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation (i.e. a valve.) Appropriate correction is required. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9 is/are rejected (as far as they may be understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pensa (WO 03/056222); 
Claims 4-6 is/are rejected (as far as they may be understood) under 35 U.S.C. 103 as being unpatentable over Pensa as applied to claim 1 above (as far as it may be understood), and further in view of Hishiya (US 2018/0119840.)
In the alternative, Claims 8 is/are rejected (as far as it may be understood) under 35 U.S.C. 103 as being unpatentable over Pensa as applied to claim 1 above (as far as it may be understood.)

Pensa discloses in claim 1: (see at least annotated figure 1 below)

    PNG
    media_image1.png
    966
    864
    media_image1.png
    Greyscale

A pilot solenoid valve (figure 1 including pilot valve 7 and main valve 30) comprising: a diaphragm portion (diaphragm 4 and pressure chamber 16); a primary portion (inlet at 24) into which a liquid flows toward the diaphragm portion; a secondary portion (outlet and exhaust along 22 and 26) from which a liquid from the diaphragm portion flows; a main valve (at 1002) 

Pensa discloses in claim 2:  The pilot solenoid valve of claim 1, comprising: a main body portion (at 1004) which accommodates the main valve, wherein in the main body portion, the secondary auxiliary flow path is formed between an outer surface (at 1006) of the main body portion and a fixed member (cover 1 which itself is fixed to R figures 3-5 per abstract) to which the main body portion is fixed. 

Pensa discloses in claim 3:  The pilot solenoid valve of claim 2, wherein the pilot solenoid valve is formed so as to be fixed (at step adjacent o-ring 3 and via retaining ring 28) to the fixed member including a flow path (flow path 32 figure 3) flowing into the primary portion (inlet) and a flow path (at 34) discharged from the secondary portion (outlet). 

Pensa discloses in claim 4:  The pilot solenoid valve of claim 1, wherein an upstream end portion of the secondary auxiliary flow path is provided with a valve seat (at 8) which contacts the auxiliary valve (7) and a downstream portion of the secondary auxiliary flow path in relation to the valve seat is provided with [a diameter which is constant] (8 is a constant diameter tube, to provide the same pressure there through); but Pensa does not disclose: an enlarged diameter portion [of that flow path] which gradually increases in diameter; but Hishiya teaches: a valve seat with a tapered reducing inlet (at 11a Figure 1b) from the valve seat to a narrowed restriction (central portion of valve body); and an enlarging diameter after the narrowed restriction which gradually increases in diameter until a constant flow path below (i.e. the tapered flared outlet portion, of seat 11, all for the purpose of providing for example, a smooth fluid flow into the inlet of the valve seat, an increase in fluid flow rate through the valve seat, and a reduction in turbulence along the tapered increase in diameter portion of the flow path, for controlled fluid flow characterization. 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of merely a constant diameter flow path through the valve seat as taught in Pensa,  a valve seat with a tapered reducing inlet as taught by Hishiya where fluid can flow smoothly through the valve seat inlet to a narrowed restriction at a central portion of valve body of Pensa as taught in Hishiya; and providing an enlarging diameter after the 

Pensa discloses in claim 5:  The pilot solenoid valve of claim 1, wherein the upstream end portion of the secondary auxiliary flow path is provided with a valve seat (at 8) which contacts the auxiliary valve (7) and an opening peripheral edge portion of the valve seat which forms an opening of the upstream end portion of the secondary auxiliary flow path and contacts the auxiliary valve (the opening of 8 at its edge is contacted by valve head 7 when the port is closed and) is provided with a [constant] diameter portion (of 8) which [is of consistent] diameter from an upstream side toward a downstream side in the secondary auxiliary flow path; Pensa does not disclose: reduced diameter portion which decreases in diameter from an upstream side toward a downstream side in the secondary auxiliary flow path;  but Hishiya teaches: a valve seat with a tapered reducing inlet (at 11a Figure 1b) from the valve seat to a narrowed restriction (central portion of valve body); and an enlarging diameter after the narrowed restriction which gradually increases in diameter until a constant flow path below (i.e. the tapered flared outlet portion, of seat 11, all for the purpose of providing for example, a smooth fluid flow into the inlet of the valve seat, an increase in fluid flow rate through the valve seat, and a reduction in turbulence along the tapered increase in diameter portion of the flow path, for controlled fluid flow characterization. 


Pensa discloses in claim 6:  The pilot solenoid valve of claim 1, wherein an upstream end portion of the secondary auxiliary flow path is provided with a valve seat (at 8) which contacts the auxiliary valve (7) and a downstream portion (i.e. downstream of the opening of 8) of the secondary auxiliary flow path in relation to the valve seat is provided with [a constant] diameter portion (that of 8) which [is consistent] in diameter, wherein the upstream end portion of the secondary auxiliary flow path is provided with a valve seat (at 8 again) which contacts the auxiliary valve (of 7) and an opening peripheral edge portion (the port opening edge of 8) of the valve seat which forms an opening of the upstream end portion of the secondary auxiliary flow path and contacts the auxiliary valve (for closing the port) is provided with a [constant] diameter portion (that portion of…) which [is consistent] in diameter from an upstream side toward a downstream side of the secondary auxiliary flow path (of the valve seat), and wherein a diameter Pensa does not disclose: the downstream portion of the valve seat provided with an enlarged diameter portion that increases in diameter; the opening peripheral edge of the valve seat at the upstream end of the flow path has a reduced diameter portion that decreases in diameter from the upstream side towards the downstream side; a diameter of a large diameter portion increased in diameter by the enlarged diameter portion is larger than a diameter of an upstream end of the reduced diameter portion in the secondary auxiliary flow path; but Hishiya teaches: a valve seat with a tapered reducing inlet (at 11a Figure 1b) from the valve seat to a narrowed restriction (central portion of valve body); and an enlarging diameter after the narrowed restriction which gradually increases in diameter until a constant flow path below (i.e. the tapered flared outlet portion, of seat 11, all for the purpose of providing for example, a smooth fluid flow into the inlet of the valve seat, an increase in fluid flow rate through the valve seat, and a reduction in turbulence along the tapered increase in diameter portion of the flow path, for controlled fluid flow characterization. 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of merely a constant diameter flow path through the valve seat as taught in Pensa,  a valve seat with a tapered reducing inlet as taught by Hishiya where fluid can flow smoothly through the valve seat inlet to a narrowed restriction at a central portion of valve body of Pensa as taught in Hishiya; and providing an enlarging diameter after the narrowed restriction as taught in Hishiya which gradually increases in diameter until a constant flow path below where as taught in Hishiya the tapered flared outlet portion, of the seat for Pensa can be provided as taught in Hishiya all for the purpose of for example creating a smooth fluid flow through the inlet of the valve seat, provide an increase in fluid flow rate through the valve 

Pensa discloses in claim 7:  The pilot solenoid valve of claim 1, wherein the main valve and the auxiliary valve are disposed coaxially (i.e. along the central axis.) 

Pensa discloses in claim 8:  The pilot solenoid valve of claim 1, comprising: a main body portion (at 1004) which accommodates the main valve; and a valve seat (at 8) which contacts the auxiliary valve, wherein the main body portion includes a communication hole (i.e. at 20 or 22) which penetrates the main body portion in a diameter direction, wherein the auxiliary valve drive unit includes a coil portion (44) with a coil (45) for driving the auxiliary valve, and wherein the coil portion includes (i.e. includes or inclusively surrounds at  18 as the two are fixedly attached when assembled) the valve seat (at 8.)  If it could be persuasively argued at some future unforeseen date that Pensa does not explicitly disclose the coil portion (i.e. bobbin) is not integrally formed with and of the same material in a unitary fashion with the valve seat; 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the valve seat and the bottom portion of the bobbin as being formed by the same unitary material and integral construction via for example injection molding as is arguably common in the art, so as to provide for simplified assembly of parts, especially since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Pensa discloses in claim 9:  The pilot solenoid valve of claim 1, wherein the main valve includes a diaphragm (4) which contacts a main valve seat portion (25) and interrupts the primary portion and the secondary portion and a diaphragm plate (30) which is fixed to the diaphragm and communicates the primary portion with the back pressure chamber (via 31), and wherein an opening of the secondary auxiliary flow path toward the secondary portion is located on an upstream side in relation to a downstream end portion of the diaphragm plate in the flow of the liquid of the secondary portion (i.e. that of 22.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Matthew W Jellett/Primary Examiner, Art Unit 3753